
	

113 HR 5053 IH: Expedited Family Reunification Act of 2014
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5053
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Salmon introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to
			 provide for the expedited removal of unaccompanied alien children who are
			 not victims of a severe form of trafficking in persons and who do not have
			 a fear of returning to their country of nationality or last habitual
			 residence, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Expedited Family Reunification Act of 2014.
		2.FindingsCongress finds the following:
			(1)President Obama, on June 15, 2012, during the Rose Garden speech, announced a unilateral
			 administrative change in United States immigration policy that the
			 administration will not enforce broad swaths of immigration laws,
			 including that the administration would not deport illegal immigrants
			 brought to the United States as young children.
			(2)An estimated 90,000 unaccompanied alien children are likely to illegally enter the United States
			 this year alone.
			(3)These children are targeted by human traffickers, drug cartels, and other criminal organizations,
			 and run the risk of being kidnapped, raped, killed, or otherwise harmed.
			(4)Returning these illegal immigrants to their families in their home countries would allow them to be
			 safe, free from harm, and help reduce future flow.
			3.Repatriation of unaccompanied alien childrenSection 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232) is amended—
			(1)in paragraph (2)—
				(A)by amending the heading to read as follows: Rules for unaccompanied alien children.;
				(B)in subparagraph (A), in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States; and
				(C)in subparagraph (C)—
					(i)by amending the heading to read as follows: Agreements with foreign countries; and
					(ii)in the matter preceding clause (i), by inserting after countries contiguous to the United States the following , as well as Belize, Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, Panama, and any other
			 foreign country that the Secretary determines appropriate,; and
					(2)in paragraph (5)(D), in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under
			 subsection (a)(2),  and inserting who does not meet the criteria listed in paragraph (2)(A).
			4.ApplicabilityThe amendments made by section 2 shall apply to any unaccompanied alien child who was apprehended
			 on or after June 15, 2012.
		
